DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.  Claims 1, 3, 4, 6, and 18-20 have been amended.  Claims 12-17 have been cancelled.  Claims 21-26 have been added.  Claims 1-11 and 18-26 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu Jin et al. (US 10,306,394 B1) in view of Kim et al. (US 2010/0202633 A1).
In re Claim 1, Zhu Jin discloses an audio generation system (see FIGS. 1-2: 100; col. 1: ll. 53-63; cols. 2-3: ll. 56-38; and cols. 3-4: ll. 56-56), comprising: 
a processor (see FIGS. 1-2: 202; and cols. 6-7: ll. 41-50); and 
a memory (see FIGS. 1-2: 208) that stores executable instructions (see cols. 6-7: ll. 61-10) that, when executed by the processor (202), facilitate performance of operations (see e.g., FIGS. 6, 7, 11, and 17), comprising:
(see cols. 4-6: ll. 4-40, by way of control device 120) a first audio signal generator device (see FIGS. 1-2: one of the plurality of devices 102-106) with the audio generation system (see FIG. 11: 1102-1106 and col. 12: ll. 5-28, where once the devices are identified, the communication between the control device and the devices in the cluster is set up);
generating a first audio signal (see cols. 2-3: ll. 56-38, where once calibrated correctly, appropriate distribution of responsibilities, region of interaction/output within the group can be calculated and deployed to individual devices in order to create the unified experience; and cols. 5-6: ll. 35-40; see also FIGS. 5A-5B and col. 8: ll. 1-57) as a function of an audio parameter of the first audio signal generator device (see FIG. 11: via 1106 and col. 12: ll. 5-28, such as acoustic components configuration, the number of acoustic components or their acoustic parameters), an audio program (that is, the unified experience) associated with the audio generation system (see FIG. 11: via 1108 and/or 1110-1118; and col. 12: ll. 5-28, for example, whereby the relative position of the devices is inferred from the image), and an audio output (see FIG. 11: via 1110-1118 and col. 12: ll. 5-28, where single, in-device calibration of the input and output devices is performed, and the acoustic field is analyzed for non-uniform areas) of a second audio signal generator device (see FIGS. 1-2: a different one of the plurality of devices 102-106) within a defined distance from the first audio signal generator device in a defined area (see FIGS. 6A, 6B, and 7; and cols. 9-10: ll. 5-65; see also FIGS. 16-17); and
transmitting the first audio signal to the first audio signal generator device to facilitate playback of the first audio signal by the first audio signal generator device (see cols. 2-3: ll. 56-38, where once calibrated correctly, appropriate distribution of responsibilities, region of interaction/output within the group can be calculated and deployed to individual devices in order to create the unified experience; and see FIG. 11).

In a similar audio generation endeavor, Kim discloses an apparatus for reproducing sound from original source signals, and includes a control means, a first speaker, and a second speaker (see ¶¶4-13).  The control means receives first and second original source signals, and controls magnitudes and phases of the received first and second original source signals so that a sound pressure level in a pre-determined zone is higher than a sound pressure level in a zone other than the pre-determined zone, and outputs first and second controlled source signals (see ¶13).  The first speaker receives the first controlled source signal and reproduces sound (see ¶13). The second speaker receives the second controlled source signal and reproduces sound (see ¶13).  The control means receives original source signals, and controls magnitudes and phases of the received original source signals so that the sound pressure level in the pre-determined zone (that is, the audible zone) is higher than the sound pressure level in the zone other than the pre-determined zone (that is, the inaudible zone) to output first and second controlled source signals, and outputs controlled source signals (see ¶14).  In essence, Kim’s invention generates an audible zone and an inaudible zone by controlling magnitudes and phases of original source signals so that a sound pressure level in a zone in which the listener using the sound system exists, that is, a zone that is selected as the audible zone, is higher than a sound pressure level in a zone other than the zone, that is, the zone in which the listener does not exist (see ¶15; see also ¶¶38-41).
In this way, Kim teaches:
(see FIG. 2 and ¶¶77-78, by way of sound system) comprises generating the first audio signal (see FIG. 3: S3 via equation 13; and ¶¶78-87) to produce a customized audio output (Id., S4-S5; and see ¶¶50, 68-70, and 75) that is able to be heard in a defined zone (see FIG. 1: the audible zone) of the defined area (see ¶¶50 and 75, the acoustic space) associated with a first user (see ¶¶15, 16, and 98), and is not able to be heard outside of the defined zone (see FIG. 1: the inaudible zone) by a second user listening to the audio output of the second audio signal generator device (see ¶¶15, 16, and 98) in the defined area (see ¶¶50 and 75, the acoustic space); and
transmitting the first audio signal to the first audio signal generator device (see FIG. 3: S3-S4) to produce the customized audio output (see FIG. 3: S5).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhu Jin’s audio generation system by incorporating Kim’s method of generating audible and inaudible zones within an acoustic space as it amounts to nothing more than routine experimentation while yielding predictable results.  At least one motivation would have been to ensure that only the person using the sound device can hear the sound from the sound device and to generate private acoustic space (see Kim, ¶98).
In re Claim 2, Zhu Jin discloses wherein facilitating the pairing is in response to transmitting a beacon signal to the first audio signal generator device, and further in response to receiving a confirmation signal from the first audio signal generator device in response to the beacon signal (see col. 4: ll. 24-56, e.g. NFC or Bluetooth).
In re Claim 3, Zhu Jin discloses wherein generating the first audio signal is further a function of an acoustic model of the defined area (see col. 3: ll. 4-22 and col. 5: ll. 35-51; see also col. 6: ll. 11-22).
In re Claim 4, Zhu Jin discloses wherein the operations further comprise: generating an interactive acoustic map of the defined area associated to facilitate visualization of an acoustic property of the defined area (see cols. 5-6: ll. 52-40 and col. 10: ll. 60-65; see also Figure 17 and cols. 14-15: ll. 40-13).
In re Claim 5, Zhu Jin discloses wherein the operations further comprise: adjusting the first audio signal based on feedback determined from an input received in response to generating the interactive acoustic map (see cols. 5-6: ll. 52-40 and col. 10: ll. 60-65; see also Figure 17 and cols. 14-15: ll. 40-13).
In re Claim 6, Zhu Jin discloses wherein the interactive acoustic map of the defined area is an augmented reality interactive map (see cols. 5-6: ll. 52-40 and col. 10: ll. 60-65; see also Figure 17 and cols. 14-15: ll. 40-13).
In re Claim 7, Zhu Jin discloses wherein the operations further comprise: receiving, from the first audio signal generator device, a second audio signal corresponding to the audio output of a second audio signal generator device, wherein the second audio signal is received via a microphone of the first audio signal generator device (see col. 5: ll. 6-51, whereby the control device could operate to provide input and output devices as a part of the plurality of devices, and therefore receive inputs from or generate outputs to a user).
In re Claim 8, Zhu Jin discloses wherein the operations further comprise: determining a volume of the first audio signal based on the second audio signal (see Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11).
In re Claim 9, Zhu Jin discloses wherein the operations further comprise: determining a phase of the first audio signal relative to the second audio signal to facilitate an interference with the audio output of the second audio signal generator device (see Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11; see also Figure 11).
In re Claim 10, Zhu Jin discloses wherein the interference is a constructive interference (see Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11; see also Figure 11).
In re Claim 11, Zhu Jin discloses wherein the interference is a destructive interference (see Figures 6A, 6B, and 7; and see cols. 9-10: ll. 5-11; see also Figure 11).
Claims 18-20 essentially recite the same limitations as claims 1 and 3-5, and are rejected for similar reasons.  Therefore, Zhu Jin in view of Kim makes obvious all limitations of the claims.
Claims 21-26 essentially recite the same limitations as claims 1-6 and are rejected for similar reasons.  Therefore, Zhu Jin in view of Kim makes obvious all limitations of the claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   Examiner has detailed above the manner in which the prior art enables the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651